Citation Nr: 0519314	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
service from August 1989 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
the August 2000 rating decision, the RO declined to reopen 
the veteran's claim of service connection for a bilateral 
foot disability, and awarded a 10 percent disability 
evaluation for bilateral shin splints, which was previously 
noncompensably rated.

A Board videoconference hearing was held at the RO in January 
2002.  In a March 2002 decision, the Board reopened the 
veteran's claim of service connection for a bilateral foot 
disability, and remanded that issue along with the issue of 
an increased rating for shin splints.  In May 2003, the Board 
remanded both issues on appeal for procedural purposes and to 
obtain additional clinical information.  In May 2004, the 
Board denied entitlement to an increased rating for bilateral 
shin splints and remanded the issue of entitlement to service 
connection for a bilateral foot disability.


FINDINGS OF FACT

1.  Preexisting pes planus was noted at the time of the 
veteran's entry into active duty service.

2.  There was no increase in the severity of the veteran's 
pes planus during his period of active duty service.

3.  Plantar fasciitis was not manifested during the veteran's 
active duty service or for several years thereafter, nor is 
plantar fasciitis otherwise related to the veteran's active 
duty service.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Plantar fasciitis was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the July 2003 and May 2004 VA letters, as well as 
the January 2001 statement of the case, and the November 
2001, January 2004 and January 2005 supplemental statements 
of the case, the RO informed the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
July 2003 and May 2004 letters, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letters 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that these documents, when 
taken together, fulfilled VA's duty to notify, including the 
duty to notify the veteran to submit any pertinent evidence 
in his possession, and that any defect in the timing of such 
notice constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records, and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The medical evidence of record shows that the veteran 
currently suffers from pes planus and plantar fasciitis.  The 
Board will address each of these foot disabilities 
separately.



Pes Planus

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The presumption of soundness at entry into service attaches 
only where there has been an induction examination in which 
the claimed disability was not detected.  In the case at 
hand, the veteran is claiming entitlement to service 
connection for pes planus.  The record demonstrates that the 
veteran's entrance examination report from July 1989 
expressly noted pes planus.  Thus, the veteran is not 
entitled to the presumption of soundness. 

The Board must now determine whether or not the evidence 
shows the veteran's pre-existing disability was aggravated 
during active duty service.  The only service medical records 
related to the veteran's feet during his active duty service 
are an October 1989 notation which shows he was treated for 
pain in his arches which was diagnosed as plantar arch strain 
due to pes planus and a November 1989 notation which shows he 
had a rash on the bottom of both feet which was diagnosed as 
tinea pedis.  The veteran's report from his separation 
examination in March 1992 demonstrates no foot abnormalities 
and the veteran marked on his examination report that he had 
not experienced any foot trouble in service.

A July 2003 VA examination report from John Taylor, D.P.M., 
states that upon his review of the veteran's service medical 
records and post-service medical records and his physical 
examination of the veteran, the physician concluded that the 
veteran's pre-existing pes planus did not undergo a 
clinically demonstrable increase in severity during military 
service because his service records only document one note 
that alludes to his flat fleet.

A June 2004 examination report from Jose Andrade, M.D., notes 
that he extensively reviewed the veteran's c-file and VA 
records.  On physical examination, the physician found mild 
pes planus of the right foot and no pes planus of the left 
foot.  The examiner diagnosed the veteran with mild right 
foot pes planus.  The examiner stated that the veteran's 
diagnosis of mild pes planus that he had when he was on 
active duty is following the normal, natural progress of the 
disease.  His opinion was that the veteran's pes planus was 
not aggravated by his active duty service and that clinically 
there was no increase in the severity of his foot condition 
during active duty service.  The examiner supported his 
opinion by pointing out that the veteran only had one 
complaint in service related to his pes planus.  The July 
2003 and June 2004 VA examination reports are the only 
medical evidence of record that addresses whether the 
veteran's pes planus was aggravated during active duty 
service.  There are no medical opinions of record contrary to 
the opinions expressed in the July 2003 and June 2004 VA 
examination reports.  As such, the Board finds that there is 
no persuasive evidence to suggest any increase in the 
severity of the veteran's pes planus during his active duty 
service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Plantar Fasciitis

The veteran's service medical records are devoid of reference 
to plantar fasciitis.  As noted above, on his March 1992 
separation physical examination report, the veteran did not 
complain of any foot problems and trained clinical personnel 
found none on physical examination.  Post-service medical 
records document treatment for plantar fasciitis, including 
surgical treatment.  However, there is no medical evidence of 
record to suggest a relationship between the veteran's 
plantar fasciitis and his active duty service.  In fact, the 
July 2003 VA examination report addendum from Dr. Taylor 
states that it is not likely that the veteran's plantar 
fasciitis is related to his military service.  There is no 
medical opinion of record contrary to this opinion.  As such, 
service connection for bilateral plantar fasciitis is not 
warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


